Citation Nr: 1101513	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to 
include glaucoma and cataracts as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1967 and from December 1967 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and November 2005 rating decisions of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 2005 rating decision, the RO, 
in pertinent part, denied service connection for posttraumatic 
stress disorder (PTSD), and denied service connection for a 
vision disorder in the November 2005 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims on 
appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was afforded a VA examination through QTC Medical 
Services (QTC) in September 2005 for his claim of entitlement to 
service connection for a vision disorder, to include as secondary 
to service-connected diabetes mellitus, type II.  The Veteran 
complained of blurry vision in the right eye as well as 
difficulty opening the right eye.  He was diagnosed with severe 
blepharospasm and mild optic nerve cupping in the right eye.  The 
examiner found no evidence of diabetic retinopathy in either eye 
and suggested the Veteran continue treatment with Travatan 
eyedrops to both eyes and be monitored every four to six months 
for glaucoma.  Subsequently, in a May 2006 VA outpatient 
treatment record the Veteran was diagnosed with primary open-
angle glaucoma and cataracts in each eye, and began treatment for 
his glaucoma with Travoprost.  VA outpatient treatment records 
dated from October 2006 to March 2008 note the Veteran's 
diagnoses and ongoing treatment with Travoprost, as well as June 
2006 documentation that the Veteran has diabetes without diabetic 
retinopathy in each eye.  None of the VA outpatient treatment 
records mentioned above give an opinion as to whether the 
Veteran's current diagnoses of glaucoma and/or cataracts are 
etiologically related to his service-connected diabetes mellitus, 
type II.  As a result, the Board finds that it is left with a 
medical record that is inadequate.  Therefore, the claim of 
entitlement to service connection for a vision disorder, to 
include as secondary to service-connected diabetes mellitus, type 
II, must be remanded for additional development of the medical 
record pursuant to 38 C.F.R. § 3.159(c)(4) (2010).

Next, the Veteran asserts that service connection is warranted 
for his PTSD because he endured traumatic experiences and combat 
exposure while stationed in Vietnam.  In an August 2004 personal 
statement, the Veteran explained that while on active duty, he 
witnessed a soldier shoot himself in the foot and another with a 
big hole in his head which appeared to have been done with an M-
50 weapon.  Additionally, while on missions, he saw lots of 
soldiers killed due to ambush attacks.  On one particular night 
while stationed on guard duty, the Veteran witnessed a soldier 
instantly killed with half his head blown off after pressing the 
switching on a Claymore mine that an enemy soldier had turned on 
earlier that night.  The Veteran contends that being exposed to 
these traumatic events and combat while stationed in Vietnam 
caused his PTSD.

Review of the evidentiary record shows that the Veteran was 
diagnosed with PTSD in a February 2006 post service VA outpatient 
treatment record; however, no opinion regarding the etiology to 
military service in Vietnam was provided.

During the course of this appeal, the criteria for service 
connection for PTSD, and specifically verification of PTSD 
stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred "[i]f a stressor claimed by 
a Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service."  Id. at 3.304(f)(3).  The amendment 
acknowledges the inherently stressful nature of the places, 
types, and circumstances of service in which fear of hostile 
military or terrorist activities is ongoing.  The amended 
criteria is for application for claims that were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 
39843 (July 13, 2010).  

The Veteran has not provided VA with enough information about the 
stressors he has claimed to date for VA to verify them, and his 
representative confirmed in a July 2009 statement, in lieu of a 
VA Form 646, that the Veteran's stressors are unverifiable.  
However, it appears that the Veteran could claim his stressors 
are related to fear of hostile military activity, as evidence 
shows he was in combat.  He indicated in an August 2004 personal 
statement that he was exposed to combat in Vietnam and his DD 
Form 214 and service personnel records show that his military 
specialty occupation (MOS) was a field wireman while serving with 
the First Battalion 7th Infantry Division and that he received no 
wounds in action with the enemy.  Furthermore, an October 2004 
report verified the Veteran served in Vietnam from August 1965 to 
August 1966.  Therefore in this case, VA must consider whether 
the Veteran has any psychiatric disability, including PTSD that 
is etiologically related to his military service in Vietnam.  The 
medical evidence of record shows that the Veteran has a diagnosis 
of PTSD and the RO has not considered whether the Veteran's 
diagnosis is service related, thus additional development is 
needed.  See 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of a 
vision disorder, to include glaucoma and 
cataracts.  All necessary tests should be 
performed and the claims file reviewed.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a vision 
disorder, to include glaucoma and/or 
cataracts was caused or aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II, and/or military service.  
If the examiner finds that a vision disorder 
is aggravated (permanently worsened) by 
diabetes mellitus, type II, he/she should 
indicate the degree of disability before it 
was aggravated and its current degree of 
disability.  If the vision disorder was not 
caused or aggravated by diabetes mellitus, 
type II, the examiner should state so.  

All opinions expressed must be supported by 
complete rationale.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it should 
be so stated and he or she must discuss why 
an opinion is not possible.  

2.  Schedule the Veteran for a VA examination 
to determine the diagnosis of all psychiatric 
disorders that are present.  All necessary 
tests should be performed and the claims file 
reviewed.  Furnish the examiner with a 
complete and accurate account of the 
Veteran's claimed stressor(s) from his 
service in Vietnam and of any reported "fear 
or hostile military or terrorist activity".  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  The examiner should specifically 
address whether any claimed stressor 
regarding fear of hostile military or 
terrorist activity is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  
If the Veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not that the 
Veteran's diagnosed psychiatric illness had 
its onset during service or is otherwise 
related to service.    

A complete rationale should be given for all 
opinions and conclusions expressed.  The 
claims file, including a copy of this remand 
should me made available to the examiner 
before the examination, for proper review of 
the medical history.  The examination report 
is to reflect whether such a review of the 
claims file was made.   

3.  Thereafter, the issues on appeal should 
be reviewed and readjudicated.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and afforded the appropriate time 
period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



